Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerling, USP 4,636,065, in view of Hackstie, USP 4,686,403, and further in view of Pederson, USP 4,533,262.
Regarding claim 1, Gerling discloses a bearing pad for a tilting-pad bearing, comprising: a first member (8) having a bearing surface (inner surface) curved in an arcuate shape; and a second member (9) disposed on a back surface side of the first member, wherein at least one of a back surface of the first member or a front surface of the second member facing the back surface of the first member has a recess (10 forms a recess or alternatively 11 in part 9) for forming a cavity between the first member and the second member (cavity 14 made between the bottom of 10 and 11), and the recess is configured not to penetrate the bearing pad along a direction of which the bearing surface is curved (the surface is curved in a circumferential direction, 10 only opens on the back side in the radial direction or with respect to 11, 11 is completely closed off via an annular rim which can be seen in figure 4 or appears as a step in figure 2 and is 
Gerling does not disclose any specific materials and thus does not disclose that the first member is made of copper or a copper alloy and the second member is made of steel.
Hackstie teaches the first member (88) can be made of copper or a copper alloy (see column 5, lines 4-5 disclosing the shoe or first member 88 is copper).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Gerling and make the first (pad/sliding element) member of the pad unit out of copper or a copper alloy, as taught by Hackstie, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Pederson further teaches that pivot pads (30 and 45) can includes second members (support or backing pieces, 34 and 53) that are made out of steel (see column 1, lines 65-66, column 3, lines 42-45 and lines 65-68) for the purpose of providing a backing layer that provides rigidity to the bearing pad (see column 1, lines 65-66).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Gerling and make the second (or backing or support) member of the pad out of steel, as taught by Pederson, for the purpose of providing a backing layer that provides rigidity to the bearing pad.  Also, such a modification would have been obvious to one having ordinary skill in the art since it has been held to be within the general skill 
Regarding claim 2, Gerling further discloses a support member (back surface of 9) disposed on a back surface side of the second member (9) and tiltably supporting the first member and the second member and that the recess (11) is formed over at least part of the range of the support member.  
Gerling does not disclose that the support member is an installed part and that the recess is over at least a part of the installation range of the support member (the support member is a separate item).
Hackstie discloses a support member (54/86) disposed on a back surface side of the second member (36) and tiltably supporting the first member and the second member (54 is a pivot support that allows plate 86 to pivot thereon) for the purpose of providing a pivot arrangement that can be made out of another material (tool steel) that can handle the high compressive stress within the system without causing permanent deformation or excessive wear (column 4, lines 63-column 5, line 1).
It would have been obvious to one having ordinary skill in the art at the time of filing to further modify Gerling in view of Hackstie and use a separate support member disposed on the back of the second member for the purpose of pivoting a pivot arrangement that can be made out of another material (tool steel) so that the high compressive stress within the system does not cause permanent deformation or excessive wear.  Also, the modification required to Gerling is taking the integrated pivot surface of 9 and replacing that with a pivot arrangement made of additional parts which is a mere substitution of one known pivot structure for another known pivot structure in 
Regarding claim 3, Gerling in view Hackstie discloses that the recess is formed over the entire installation range of the support member in a plan view of the bearing pad (the recess added to Gerling to hold the separate pivot assembly of Hackstie would have to be centrally located and not interfere with locating or indexing element 6, thus the recess for the pivot would be smaller than that of the recess 11 that forms cavity 14 in element 9 and therefore the recess would be formed over the entire installation range).
Regarding claim 4, Gerling discloses that the cavity communicates with an external space of the bearing pad (via 15).
Regarding claim 7, Gerling as modified by Hackstie and Pederson discloses a tilting-pad bearing (full assembly shown in figure 1 of Gerling) comprising: at least one bearing pad according to claim 1 (the result of the combination); and a carrier ring (4 Gerling) disposed on an outer peripheral side of the at least one bearing pad and configured to hold the at least one bearing pad (provides the support for the mounting of the pivot pad and the indexing element 6).
.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerling, USP, 4,636,095, in view Hackstie, USP 4,686,403, in view of Pederson, USP 4,533,262, and further in view of Hata, USP 5,518,321.
Regarding claim 10, Gerling in view of Hackstie and Pederson, as applied to claim 7, further discloses a configuration that would provide a direct supply of working fluid to the bearing surface (via 15), however Gerling does not disclose that this is a direct supply of lubrication in the form of a nozzle for supplying lubricant oil to the bearing surface.
Hata teaches that the lubricant supply can be external to the pad in a tilt pad bearing in the form of nozzles (4a-4c) that directly supplies lubricating oil to the bearing surfaces.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Gerling and use an additional lubricant supply configuration that is external to the pad and in the form of a nozzle that directly supplies the lubricant oil, as taught by Hata, since adding an additional external supply provides the same predictable result of supplying lubricant to the working surfaces to reduce friction, heat generation and ultimately prolong the service life of the bearing assembly, the use of an additional external supply further provides the predictable result of providing a means of 

Regarding claim 8, Gerling discloses a tilting-pad bearing comprising: at least one bearing pad (8/9); and a carrier ring (4) disposed on an outer peripheral side of the at least one bearing pad and configured to hold the at least one pad (with the use of the indexing element 6 which holds the pad in the proper position), wherein the at least one bearing pad includes: a first member (8) having a bearing surface (inner surface) curved in an arcuate shape; and a second member (9) disposed on a back surface side of the first member, wherein at least one of a back surface of the first member or a front surface of the second member facing the back surface of the first member has a recess (10 forms a recess or alternatively 11 in part 9) for forming a cavity between the first member and the second member (cavity 14 made between the bottom of 10 and 11), and the recess is configured not to penetrate the bearing pad along a direction of which the bearing surface is curved (the surface is curved in a circumferential direction, 10 only opens on the back side in the radial direction or with respect to 11, 11 is completely closed off via an annular rim which can be seen in figure 4 or appears as a step in figure 2 and is further sealed by a sealing element 13, the only opening being along the radial direction through 15, this opening is not along a direction of the curve).
Gerling does not disclose any specific materials and thus does not disclose that the first member is made of copper or a copper alloy and the second member is made of steel.

It would have been obvious to one having ordinary skill in the art at the time of filing to modify Gerling and make the first (pad/sliding element) member of the pad unit out of copper or a copper alloy, as taught by Hackstie, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Pederson further teaches that pivot pads (30 and 45) can includes second members (support or backing pieces, 34 and 53) that are made out of steel (see column 1, lines 65-66, column 3, lines 42-45 and lines 65-68) for the purpose of providing a backing layer that provides rigidity to the bearing pad (see column 1, lines 65-66).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Gerling and make the second (or backing or support) member of the pad out of steel, as taught by Pederson, for the purpose of providing a backing layer that provides rigidity to the bearing pad.  Also, such a modification would have been obvious to one having ordinary skill in the art since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Gerling also discloses a configuration that would provide a direct supply of working fluid to the bearing surface (via 15), however Gerling does not disclose that this is a direct supply of lubrication in the form of a nozzle for supplying lubricant oil to the bearing surface with the nozzle being included in the carrier ring.

It would have been obvious to one having ordinary skill in the art at the time of filing to modify Gerling and uses an additional lubricant supply configuration that is external to the pad and in the form of a nozzle that directly supplies the lubricant oil, as taught by Hata, since adding an additional external supply provides the same predictable result of supplying lubricant to the working surfaces to reduce friction, heat generation and ultimately prolong the service life of the bearing assembly, the use of an additional external supply further provides the predictable result of providing a means of providing make up fluid to the system to compensate for any fluid that may be lost or burned off during operation.
Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 10 as currently presented will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this case claim 8 has been amended to include all the features of the pad as recited by claim 1, claim 7 is off of claim 1 and is drawn to the bearing as a whole incorporating a pad of claim 1 and a carrier which are the first few features of claim 8 and finally claim 10 which is off of 7 adds the nozzle supply to the combination of 1, 7 and 10, claim 8 also includes the same nozzle supply.  There is no other features recited by the claims that provides a distinction between them and therefore claim 8 and the combination of 1, 7 and 10 cover the same combination and therefore 8 and 10 are duplicate.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (Applicant is arguing the new features which are shown in the newly applied reference to Gerling, the prior documents are both being used for teaching of material which Applicant has not argued).
It is noted that in the Remarks Applicant makes arguments related to the functionality of the invention, however the apparatus claimed is limited only to the structure defined, the new application of Gerling includes the structure added to the claim by the most recent amendment.  The combination of the features of the references rending the structure of the claim obvious as indicated above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES PILKINGTON/Primary Examiner, Art Unit 3656